Citation Nr: 0600801	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to February 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the in Houston, Texas RO that denied the 
veteran's petition to reopen a claim seeking service 
connection for residuals of a left knee injury.  In May 2004, 
the veteran testified at a videoconference hearing before the 
undersigned; a transcript of this hearing is of record.  In 
September 2004, the Board reopened the  claim and remanded 
the matter for additional development.


FINDINGS OF FACT

A left knee disability pre-existed service, and is not shown 
to have permanently increased in severity during, or as a 
result of, service, or an event or injury therein; arthritis 
of the knee was not manifested in the veteran's first 
postservice year.


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA    

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A September 2003 statement of the case (SOC) and letters in 
June 2001, April 2002, December 2002, July 2003, August 2003, 
November 2004, and March 2005, all provided at least some 
VCAA-type notice, i.e., of what the evidence showed, the 
criteria for establishing service connection, and the bases 
for the denials of the claim.  The June 2001, April 2002, 
December 2002, July 2003, August 2003, November 2004, and 
March 2005 letters outlined the appellant's and VA' s 
responsibilities in developing evidence to support the claim, 
advised him of what type of evidence would be pertinent to 
the claim, and advised him that he could identify evidence 
for VA to obtain or to obtain and submit the evidence on his 
own, and [in December 2002 and March 2005] to submit any 
evidence in his possession that would support his claim.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matter on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after notice was given.  The claim was reviewed after 
full notice was given.  See September 2005 SSOC.  He is not 
prejudiced by any notice timing defect. 

Regarding the duty to assist, VA has arranged for examination 
of the veteran with an advisory medical opinion.  To the 
extent possible, records of private treatment have been 
secured.  He has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met. 

II. Factual Background

The veteran's service medical records include a June 1970 
(induction) medical history report that notes he sustained a 
left knee injury in 1966.  The examiner noted possible torn 
cartilage in 1966, healed, with no sequelae.  On orthopedic 
consultation at the time, it was noted that the veteran had a 
history of a left knee cartilage injury.  He indicated that 
the knee still gave out at times, although there were no 
recent occurrences.  On examination of the knee, there was no 
effusion or tenderness and McMurray's test was negative.  
There was moderate anteroposterior laxity and slight medial 
collateral laxity.  X-rays of the knee were within normal 
limits.  The impression was moderate instability of anterior 
cruciate of the left knee, asymptomatic at present.  The June 
1970 enlistment examination report notes the findings, and 
that the veteran's left knee was cleared on orthopedic 
consultation.  

In January 1973, the veteran was seen for complaints of left 
knee pain.  He reported injuring the knee many years ago.  On 
examination of the left knee, there was no swelling or 
effusion.  There was full range of motion, and evidence of 
crepitation.  A March 1973 consultation report indicates that 
the veteran had physical therapy for left knee pain from 
January to March 1973.  The initial request listed a 
diagnosis of left knee chondromalacia.  When the therapy 
concluded, the veteran reported that he no longer had 
problems with the knee.  

In July 1973 the veteran reported intermittent left knee pain 
for one year, and indicated that the knee occasionally gave 
way.  On examination of the left knee, there were no signs of 
inflammation or effusion.  Range of motion of the left knee 
was full.  On December 1973 separation examination, there was 
no pain or tenderness with respect to the left knee.  Pain on 
rotation and some lateral laxity of the left knee joint were 
noted.  The examiner noted that the veteran was hospitalized 
for a left knee injury in 1966, and still had occasional 
problems.  

A copy of a letter from the veteran to his wife dated in 
January 1973 indicates that he related that he worked, went 
to the hospital, and slept.  

Postservice medical records include a December 1974 VA 
examination report.  The veteran reported that his left knee 
was occasionally painful and almost gave out at times.  He 
reported that he slipped on ice while in the military in 
1972; that the knee was x-rayed; and that he had physical 
therapy for about two months.  He stated that he did not 
fully recover and received no additional treatment in or out 
of the service.  X-rays of the left knee were normal.  The 
diagnosis was laxity of the left anterior cruciate ligament 
with possible meniscus tear.  

Private medical records dated in April 2001 reflect that an 
MRI of the left knee revealed a possible tiny vertical tear 
in the medial meniscus.  

In an October 2002 statement, the veteran's wife recalled 
that he informed her that he had slipped on some ice while 
pushing a maintenance cart in the early part of 1973 and 
injured his left knee.  He related to her that he had 
physical therapy for several months after the injury, and 
that he has had left knee pain ever since.  

In a January 2003 statement, a friend who served with the 
veteran indicated that he recalled that the veteran had an 
accident while moving a maintenance cart in service and that 
he injured his knee.  He recalled that the veteran wore a 
knee brace and had physical therapy.  

On June 2003 VA examination, the veteran reported that he 
injured his left knee in 1973 by falling and twisting it.  He 
reported that he had pain and swelling in the left knee the 
next morning and that he went to the dispensary.  He reported 
undergoing physical therapy for six months.  He reported that 
he had no other injury to the left knee and no previous 
problem with it.  X-rays of the knee showed some breaking of 
the tibial spine, which was typical of chronic anterior 
cruciate instability with a minimal amount of patellofemoral 
degenerative changes.  The diagnosis was torn anterior 
cruciate and partial tear of the medical collateral ligament 
and mild chondromalacia.  The physician opined that it was as 
likely as not that this was related to the injury sustained 
and well-documented in the claims file.  
At the May 2004 videoconference hearing, the veteran 
testified that he had a football injury of the left knee in 
1966, and that he did not have any trouble with the knee 
during basic training.  He also stated that he did not have 
any trouble with the knee from the time of the 1966 injury 
until it was re-injured after he slipped on ice in service.  

An August 2004 record of private medical treatment reveals 
that the veteran was seen for left knee pain after twisting 
the knee one week earlier.  

On July 2005 VA examination, the physician reviewed the 
veteran's claims file and provided an overview of the 
veteran's service medical records, as well as a summary of 
his reported history and current complaints.  The diagnoses 
were chronic anterior cruciate ligament tear of the left knee 
without evidence of significant medial or lateral collateral 
ligament injury and mild post-traumatic arthritis of the left 
knee secondary to the anterior cruciate ligament tear.  The 
physician indicated that a primary question was what was the 
natural history of an anterior cruciate ligament tear and if 
there was any evidence of whether or not that the veteran's 
military service altered the natural history of the veteran's 
left knee problem.  His response was an unqualified no.  The 
physician noted that the veteran's service medical records 
did not reflect that he sustained a significant injury of the 
left knee. The rationale for this opinion was that there was 
no significant swelling in the left knee at the time of the 
injury.  He noted that there was a clearly documented 
anterior cruciate ligament tear at the time the veteran 
enlisted, and opined that it was more likely than not that 
the twisting injury the veteran sustained in service was 
nothing more than a "mild sprain."  Since the veteran had 
already torn his anterior cruciate ligament, it was the 
examiner's opinion that if the veteran had sustained a 
significant sprain in service, there would have been 
instability evidence on the current examination, but that 
none was shown.  He also stated that there was a very good 
likelihood that a significant injury would have accelerated 
the progression of the post-traumatic arthritis.  However, in 
this case, the veteran had much less post-traumatic arthritis 
than would be expected almost 40 years after an injury such 
as the veteran experienced.  In explaining the rationale for 
his opinion, the physician noted that the veteran had a known 
anterior cruciate ligament injury, a clearly mild documented 
injury in the winter of 1972/1973, and current functional 
impairment and x-ray changes that were not as pronounced as 
in 95 percent of patients with anterior cruciate ligament 
injuries 40 years after the fact.  Additional support for his 
opinion was based on the fact that the veteran did not 
require ongoing care for significant problems with his left 
knee following his discharge from the military in 1974, and 
that significant difficulties with his left knee did not 
develop until a much later period of time.  This scenario was 
more consistent with a "normal progression of disease" in 
an old anterior cruciate ligament tear.  

III. Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  For compensation purposes, the term 
"aggravation" has specific meaning, based on the controlling 
statute and regulation and judicial interpretation of the 
relevant law.  A pre-existing disease or injury will be 
presumed to have been aggravated by service if the evidence 
shows that the underlying disability underwent an increase in 
severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 
C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).  
Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes 
worse during service and then improves due to in- service 
treatment to the point that it was no more disabling than it 
was at entrance into service, the disorder is not presumed to 
have been aggravated by service.  Verdon v. Brown, 8 Vet. 
App. 529 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Statements and contentions of the veteran, his friend, and 
family describing the symptoms of his left knee disorder are 
competent evidence to the extent that he can describe what he 
experienced prior to, during, and subsequent to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Their 
contentions regarding a relationship between his current left 
knee disorder and service cannot establish that such disorder 
was incurred or aggravated in service.  As laypersons, they 
are not competent to establish medical nexus by their own 
unsupported opinion.  Id.

As a left knee disability was noted on service entrance 
examination, such disability could not have been incurred in 
service.  Thus, aggravation remains the only plausible theory 
for establishing service connection for the disability at 
issue.  

Although a specific injury of the left knee is not documented 
in the service medical records, it is not implausible (and is 
entirely consistent with the record) that some sort of injury 
did occur in service.  After an extended period of time in 
service the veteran was seen, and treated for left knee 
complaints.  The critical question in this case is whether 
there was an increase in the pre-existing knee disability 
during, or as result of, service; whether any pathology was 
superimposed on the pre-existing disability.  This is a 
medical question that requires medical expertise.

On service separation examination, the findings noted 
pertaining to the left knee (namely some laxity) were 
essentially similar to those noted on service entrance.  
Consequently, of themselves, they do not appear to reflect 
increased disability of the left knee.  There are two medical 
opinions of record that address the matter of a nexus between 
the veteran's current left knee disability and his military 
service, a June 2003 VA examiner's opinion, and the opinion 
of the VA examiner in July 2005.  The Board finds the June 
2003 examiner's opinion, which tends to support the veteran's 
claim, the less persuasive of the two.  The opinion suggests 
that the current left knee disability had its onset in 
service, as it directly links the current disability to an 
injury in service.  Such opinion reflects less than complete 
familiarity with the record, which shows that the disability 
pre-existed service, and does not document a significant 
injury to the knee in service.  The examiner's summary of the 
history of the disability is not consistent with the record, 
and suggests that he relied on the veteran's reported history 
rather than a thorough review of the claims file (to which he 
had access).  Significantly, he noted that the veteran had 
six-months of physical therapy in service after an injury in 
1973, that the injury in service was well-documented, and 
that there had been no other injury to or previous problems 
with the left knee.  All these assumptions are inconsistent 
with the record.  While treatment of knee pain was 
documented, the actual injury itself was not.  The medical 
history of the veteran's left knee and treatment in service 
are matters highly relevant in a question involving 
aggravation, and this examiner's assumption of incorrect 
facts raises serious doubt as to the validity of the opinion.  
Hence, this examiner's opinion directly linking current left 
knee disability to service (and specifically to an injury 
therein) is not persuasive.

On the other hand, the July 2005 examiner provided a detailed 
summary of the veteran's medical history that was consistent 
with the evidence.  The opinion was supported by a detailed 
explanation of the rationale that included (accurate) 
citations to specific items of evidence and the significance 
of medical findings.  The July 2005 examiner's opinion is the 
more persuasive, as he correctly reports facts, provides a 
clear rationale for the opinion, and does so in a manner 
consistent with the evidence (and the law governing claims of 
service connection involving aggravation of pre-existing 
disability in service).

The record reflects a flare-up of symptoms in service, with 
physical therapy required.  Significantly, at the conclusion 
of the therapy, the veteran reported that he no longer had 
problems with the knee.  Furthermore, on separation from 
service, there were no significant changes in the veteran's 
complaints or clinical findings from those noted on 
induction.  Thus, while the evidence shows a temporary 
increase in left knee symptoms during service, there is no 
evidence of an increase in the underlying pathology of the 
left knee during service.  It is also significant that 
arthritis of the knee is not shown to have been manifested in 
service (of until many years after service).  If it had, the 
veteran would be entitled to a presumption that such 
pathology was superimposed on the pre-existing left knee 
disability during service.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In summary, what the record shows is that during service the 
veteran had a flare-up of symptoms of pre-existing left knee 
disability, which resolved; that there was no pathology 
superimposed on the pre-existing left knee disability during 
service; and that there was no increase in left knee 
disability during, or as result of injury or event, in 
service.  Such findings do not establish, but contraindicate 
a conclusion, that the veteran's pre-existing left knee 
disability was aggravated by service.


ORDER

Service connection for a left knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


